DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
3.	Applicant’s election without traverse of group II in the reply filed on 9/30/2021 is acknowledged. Claims 18-25 have been withdrawn. Claims 26-30 are pending in this office action.

4.	Claim 18-25 have been withdrawn and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse of group II in the reply filed on 9/302021.

Priority
5.	Applicant’s claim for the benefit of a prior-filed US application 15/835,702, now US Patent 10,353,941, filed 12/8/2017, which claims benefit of a prior-filed US Application 15/814,122, now US Patent 10,176,195, filed 11/15/2017, which is a continuation in part of provisional Application 15/687,235, filed 08/25/2017 ,now abandoned and is a continuation in part of a prior-filed US Application 15/053,738, now US Patent 10,387,459, filed 02/25/2016, which claims benefit of a prior-filed US Application 14/812,724, now US Patent 9,275,074, filed 7/29/2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “wherein the event comprises” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Please provide language in 
Additionally, claim 26 recites “the user’s” in lines 9 and 12. There is insufficient antecedent basis for this limitation in the claim, as a first user and second user have been recited, the limitation “the user” not having been recited and unclear as to which user the limitation is referring to.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjontegard (US Publication 2015/0262208 A1) in view of McNamara et al. (US Publication 2011/0136468 A1)
As per claim 26, Bjontegard teaches A method of receiving monetary value based on the attendance of an individual at a geolocation comprising the steps of: (see Abstract)
providing a server and an application running on the server; (paragraph 0085, 0154, applications utilize contextually intelligent communication system, paragraph 0158, contextually intelligent communication platform system utilizes contextually intelligent server in the cloud)
defining a geolocation associated with a first user, wherein the event comprises a geofence defined by the application on the server, wherein the geofence is a virtual boundary on a virtual map representing a boundary around an actual physical location; (Figure 20, paragraph 0091, 0097, 0195, an operator user creates a geo-fenced area by establishing the bounds of the geo-fence, and the geofence is associated with events such as sports or offers associated with locations, paragraphs 0105, 0198, the locations associated with augmented reality (AR) maps representing geographical information)
providing a second user having a mobile computing device, wherein the mobile computing device is in communication with the server having the application; (paragraph 0065, 0067, a user utilizes a mobile device in communication with a contextually intelligent server)
tracking the second user's location on the virtual map by tracking the user's mobile computing device's actual physical location using a geographic location tracking 
Bjontegard does not explicitly indicate charging the first user a monetary amount when the user's location on the virtual map enters the geofence associated with the event, thereby representing that the second user's mobile computing device is located near the Event.
McNamara teaches charging the first user a monetary amount when the user's location on the virtual map enters the geofence associated with the event, thereby representing that the second user's mobile computing device is located near the Event. (paragraph 0030, 0031, 0033, a billing server is able to charge a second user account based on the location of a first user in relation to a geo-fence).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Bjontegard’s method of tracking user location and context in relation to geo-fences with McNamara’s ability to track the location of a first user and charging a second user for the first user based on geo-fence information. This gives the user the ability to monitor and track correct billing rates for users as it relates to geo-fences. The motivation for doing so would be to manage billing of users associated with geo-fences (paragraph 0009).
As per claim 27, Bjontegard teaches inviting the second user to the geofence using the application on the server. (paragraphs 0085, 0150, 0168, invites)
As per claim 28, Bjontegard teaches the step of inviting the second user is based on at least one of: matching the second user's interests with parameters defining 
As per claim 29, Bjontegard teaches the step of inviting the second user is based on social connections with at least one other user. (paragraph 0099, 0116, social media networks, paragraph 0150, promotion and social influencers)
As per claim 30, Bjontegard teaches associating an influence score to the second user, wherein the influence score is based on prior events attended by the second user and tracked by the application, wherein the step of inviting the second user is based on the influence score. (paragraph 0096, 0158, generated bubble of influence, paragraph 0150, social influencer)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barillaud (US Publication 2015/0148002 A1)
Bertagna (US Publication 2008/0186165 A1)
Branscomb (US Publication 2015/0087263 A1)
Finlow-Bates (US Publication 2014/0167961 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168